Exhibit 99.1 OTC BB: VCTZF Cusip# 91881202 September 8, 2009 PROGRESS REPORT FOR VERTICROPTM VERTICAL FARMING SYSTEM, PAIGNTON ZOO LOCATION Valcent Products Inc. (the “Company”, or “Valcent”), www.valcent.net, today illustrates the progress with the enclosed pictures taken on September 02,showing the VertiCropTM systemgrowing endive, leafy and red lettuce that are now two weeks old, and will be ready for harvesting while planting its second crop starting late next week.Valcent EU is pleased to report the company’s vertical farming System has been successfully in continuous operation while growing its first crop which will be yielding important data in support of pending sales from initial customers from around the world. Valcent EU is planning a VertiCropTM Launch on September 30th at the Paignton Zoo which will be well attended by the media, customers, local dignitaries, and many people from the industry as well as Zoo patrons. Three hundred people are expected at the launch, including some officials from the parent company Valcent Products Inc as well as other shareholders.Pictures and a short video will be on the parent company’s web site early October recording the event. Chris Bradford, Managing Director of Valcent EU, noted “all the subcontractors that were engaged in building the first VertiCropTM System did a terrific job and within budget and delivered on time.More importantly, this means that the Company and its contractors have worked well together and can now assemble and ship commercial size VertiCropTM units in a seamless manner”. Kevin Frediani, plant curator at the Zoo also noted “we are confident that the VertiCropTM System will produce a variety of vegetables and crops at a great cost savings for the Zoo, with the added value of producing fresh and more nutritious food on a year round basis”. 1 About Valcent Products Inc: Valcent Products Inc. (OTCBB: VCTZF) specializes in growing solutions and plant based consumer products and is a leader in the development of innovative and practical eco-technologies. For more information, visit: www.valcent.net and www.valcent.eu and contribute at http://blog.valcent.net/ . Contacts: Media Relations Nancy Tamosaitis
